DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al.’075 (US Pub No. 2017/0014075 – previously cited) in view of Goor et al.’205 (USPN 6,319,205 – previously cited) further in view of Schnall’289 (USPN 6,916,289 – previously cited).
Regarding claims 1 and 10, Figures 1 and 2 of Morimura et al.’075 disclose an assembly (Figure 1, assembly 1) comprising: a sensor that acquires a physiological parameter of a subject (Figures 1 and 2, sensor 2, made up of light emitter 21 and light receiver 22 – sections [0094] and [0099-0100]); and a support tool (Figures 1 and 2, support tool 3) which is to be attached to a finger of a subject, and which is used for supporting acquisition of the physiological parameter (see ABSTRACT), the support tool including: a support member that is to be placed on a first side of the finger (Figure 2, support member 32, section [0086]); only one bag member (Figure 2, bag member 31+33, section [0088]), the bag member being configured to be placed on a second side of the finger that is opposite to the first side, the bag member having a first portion and a second portion (the bag member is made of first portion 31 and second portion 33); and a fluid passage that communicates with an interior of the bag member (Figure 2, fluid passage 34, section [0090]); wherein the sensor used for acquiring the physiological parameter is placeable at least one of between the finger and the support member and between the finger and the bag member (see Figure 2, which shows that sensor part 22 is placed between the finger and the support member, and that sensor part 21 is placed between the finger and the bag member, and see section [0089]); and wherein the support tool is configured such that when the support tool is attached to the finger, inflation of the bag member causes the bag member to press the finger on only the second side of the finger (see Figure 2).
Morimura et al.’075 discloses all of the elements of the current invention, as discussed above, except for the first portion of the bag member being welded to the second portion of the bag member. Figure 13 of Morimura et al.’075 shows one embodiment of the support tool 3 wherein the first portion of the bag member (31) is attached to the second portion of the bag member (33), but the Specification of Morimura et al.’075 fails to disclose how the two parts are joined together. Goor et al.’205 teaches that a deformable membrane (such as the bag member 33 of Morimura et al.’075) may be secured to a support tool (such as the first portion 31 of Morimura et al.’075) via welding (col. 14, lines 12-23). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have welded the second portion of the bag member of Morimura et al.’075 to the first portion of the bag member of Morimura et al.’075 as Goor et al.’205 teaches that this is one way to secure the components of the bag member to each other. Morimura et al.’075 requires its first portion and second portion to be joined together, but fails to provide details of how they are joined together, and Goor et al.’205 teaches that welding is one manner in which they may be joined. The modification to Morimura et al.’075 in view of Goor et al.’205 would merely be combining prior art elements according to known methods to yield predictable results.
Morimura et al.’075 in view of Goor et al.’205 discloses all of the elements of the current invention, as discussed above, except for the support member including a bendable hinge portion that connects a support portion of the support member to the bag member, wherein the support portion, the bendable hinge portion, and the first portion of the bag member are integrally formed by a common body of resin material. Figures 8b and 8c of Schnall’289 disclose a similar support tool wherein a bendable hinge portion (bendable hinge 32c) is used to allow its support tool to open and close around a subject’s finger (col. 6, lines 49-57). The bendable hinge portion connects a support portion of a support member to a bag member on an opposite side of the support member (Figure 8b, bendable hinge portion 32c couples support portion 32a to a first portion 32b of a bag member, col. 6, lines 55-57). Furthermore, the support portion 32a, the bendable hinge portion 32c, and the first portion of the bag member 32b are integrally formed (col. 6, lines 55-57). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support tool of Morimura et al.’075 to include a bendable hinge portion that integrally connects a support portion of its support member with the first portion of the bag member, as taught by Schnall’289, as it would provide an additional means by which to place the finger into the support tool. The bendable hinge portion would allow the support tool to be opened and closed around fingers of varying sizes. The modification to Morimura et al.’075 in view of Goor et al.’205 would be applying a known technique to a known device ready for improvement to yield predictable results (allowing the support tool to accommodate fingers of different sizes). Regarding the limitation in the claim that the support portion, the bendable hinge portion, and the first portion of the bag member are integrally formed by a common body of resin material, it is noted that section [0087] of Morimura et al.’075 discloses that its support portion of the support member (any portion of support member 32 is capable of being considered the support portion) and the first portion of the bag member (first portion 31) are formed of a resin material.
Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 discloses all of the elements of the current invention, as discussed above, except for the support tool comprising a band portion that is configured to constrain the bag member to the finger. Schnall’289 teaches using a band member attached to the support tool to tightly constrain a bag member to a finger and to apply a desired pressure thereto (Figure 8b, band members 39a and 39b, col. 6, line 65 – col. 7, line 2). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support tool of Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 to include a band portion that is configured to constrain the bag member to the subject’s finger, as taught by Schnall’289, since it would help secure the support tool to the subject’s finger at a desired pressure.
Regarding claims 2, 12, and 15, Figure 13 of Morimura et al.’075 shows that the first portion of the bag member is integral with the support member. As the hinge portion of Morimura et al.’075, as modified by Schnall’289, is integral with the support member, and the support member is integral with the first portion of the bag member, the first portion of the bag member is also integral with the hinge portion. While neither Morimura et al.’075 nor Schnall’289 explicitly state that these integral components are molded integrally, Official notice is being taken that it is well known in the art to create an integral structure via a molding procedure (see, for example, section [0066] of Jenkins et al.’716 – US Pub No. 2009/0269716, and [0057] of Heyman’267 – US Pub No. 2015/0190267, both previously cited).
Regarding claim 3, Figure 13 of Morimura et al.’075 shows that the second portion (second portion 33) is thinner than the first portion (first portion 31). 
Regarding claim 6, Figure 13 of Morimura et al.’075 shows that the support member 32 has a pair of side walls between which a part of the finger is to be placed.
Regarding claim 7, Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 discloses all of the elements of the current invention, as discussed above, except for an adhesive surface or a surface fastener being placed on a surface of at least one of the support member and the bag member, the surface being configured to face the finger. Schnall’289 discloses that a support tool may include an adhesive surface placed on a surface of at least one of a support member and a bag member, the surface being configured to face the finger (col. 10, lines 25-36). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support tool of Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 to also include an adhesive surface configured to face the finger, as taught by Schnall’289, as it would help to further secure the subject’s finger within the support tool.
Regarding claim 8, Figure 13 of Morimura et al.’075 shows that a concave portion is formed on a surface of the support member, the surface being configured to face the finger.
Regarding claim 11, in view of Figures 8b and 8c of Schnall’289, the hinge portion of Morimura et al.’075 as modified by Schnall’289 is continuous with a portion of the bag member (it is continuous with first portion 31 of the bag member).
Regarding claim 13, in view of Figures 8b and 8c of Schnall’289, the band portion of Morimura et al.’075 as modified by Schnall’289 is fixed on a surface of the side walls that is configured to face away from the finger.
Regarding claim 14, in view of Figures 8b and 8c of Schnall’289, the hinge portion of Morimura et al.’075 as modified by Schnall’289 is continuous with a portion of the bag member (it is continuous with first portion 31 of the bag member).
Regarding claim 16, Figure 13 of Morimura et al.’075 shows that the support member 32 has a pair of side walls between which a part of the finger is to be placed. In view of Figures 8b and 8c of Schnall’289, the band portion of Morimura et al.’075 as modified by Schnall’289 is fixed on a surface of the side walls that is configured to face away from the finger.
Regarding claims 18 and 20, Figure 2 of Morimura et al.’075 shows that one of the bag member and the support member is configured to be disposed on a pad side of the finger, and the other one of the bag member and the support member is configured to be disposed on a nail side of the finger, opposite to the pad side.
Regarding claims 21-24, the support tool of Morimura et al.’075, as shown in Figure 2, is capable of being attached to a finger such that either the bag member is in contact with a nail side of the finger and the support portion is in contact with a pad side of the finger, or the bag member is in contact with a pad side of the finger and the support portion is in contact with a nail side of the finger.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289, as applied to claim 1, further in view of Matlock’210 (US Pub No. 2009/0234210 – previously cited).
Regarding claim 4, Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the band portion being molded integrally with one of the support member and the bag member, and fixable to the other one of the support member and the bag member. Matlock’210 teaches a band portion for its finger sensor (band portion 66 of Figures 2A and 2B), wherein the band portion is integral with one component to which it is attached (section [0059]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have integrated the band portion of Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 with the first portion of the bag member as it would merely be applying a known technique (integrating a band portion with a sensor frame, as taught by Matlock’210) to improve a similar device in the same way (integrating the band portion with the first portion of the bag member would create a secure attachment of the band portion to the first portion of the bag member). As noted above, Official notice is being taken that it is well known in the art to create an integral piece via a molding procedure.
Regarding claim 5, Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the band portion being separate from the support member and the bag member, and including: a first portion that is fixable to one of the support member and the bag member, and a second portion which is fixable to the other one of the support member and the bag member. Matlock’210 discloses that a similar band portion may either be attached to a finger sensor frame, or completely separate from the finger sensor frame (sections [0059-0060], see Figure 3, band portion 70). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the band portion of Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 to be similar to the separate band portion 70 of Matlock’210 as it would merely be the simple substitution of one known band element for another to obtain predictable results.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289, as applied to claim 1, further in view of Wang’834 (US Pub No. 2014/0323834 – previously cited).
Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the support member defining an opening extending through a wall of the support member through which a part of the finger is seen when the support member is attached to the finger.
Wang’834 teaches a finger sensor support tool (see Figures 5 and 6), wherein a support member of the support tool includes a see-through window (Figure 6, top clamp is the support member, see-through window 13). The see-through window allows the position of the finger to be seen while the support tool is attached to the finger, thus allowing a user of the support tool to adjust the position of the finger to ensure that all measurements are taken with the finger in the same position as previous measurements. Wang’384 further discloses that this secures the accuracy of the measurements (see ABSTRACT, sections [0013] and [0026]). It is noted that in order for the support member to include a see-through window, the support member must include an opening extending through a wall of the support member (the opening that the window occupies).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the support member of Morimura et al.’075 in view of Goor et al.’205 further in view of Schnall’289 to include an opening extending through a wall of the support member, the opening including a see-through window, since Wang’834 teaches that this would allow a user of the support tool to ensure that the finger is placed in the same position for all measurements, thus providing more accurate measurement results over time.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the arguments do not apply to the combination of references being relied upon in the current Office action. It is noted that the Applicant has not traversed the Examiner’s previous assertions of Official Notice. As such, the Official Notice statements are taken to be admitted prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791